Citation Nr: 1033724	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  06-06 992A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for left knee condition.  

2.  Entitlement to service connection for thyroid condition.  

3.  Entitlement to service connection for high blood pressure.  

4.  Entitlement to service connection for peripheral neuropathy.  

5.  Entitlement to service connection for exposure to Agent 
Orange as a result of herbicide exposure.  


REPRESENTATION

Veteran represented by:	District of Columbia Government


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1965 to February 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2005 rating decision in which the RO 
denied the Veteran's claims.  The Veteran perfected a timely 
appeal.  

The issue of entitlement to service connection for left knee 
condition is addressed in the REMAND portion of the decision 
below and is  REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  No thyroid condition was noted in service, and although post-
service medical records show a diagnosis of thyroid condition 
there is no competent evidence of a medical relationship between 
any such disability and the Veteran's military service.  

2.  No high blood pressure was noted in service, and although 
post-service medical records show a diagnosis of high blood 
pressure there is no competent evidence of a medical relationship 
between any such disability and the Veteran's military service.  

3.  No peripheral neuropathy was noted in service, and although 
post-service medical records show a diagnosis of peripheral 
neuropathy there is no competent evidence of a medical 
relationship between any such disability and the Veteran's 
military service.  

4.  The Veteran has not been diagnosed with a disability related 
to exposure to Agent Orange as a result of herbicide exposure.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a thyroid condition 
are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).

2.  The criteria for service connection for high blood pressure 
are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).

3.  The criteria for service connection for peripheral neuropathy 
are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).

4.  The criteria for service connection for exposure to Agent 
Orange as a result of herbicide exposure are not met.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. § 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (Apr. 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability. 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  

In this appeal, in a November 2004 pre-rating letter, the RO 
provided the Veteran with notice consistent with the requirements 
of Pelegrini regarding what information and evidence was needed 
to substantiate the claim for service connection, as well as what 
information and evidence must be submitted by the Veteran, what 
information and evidence would be obtained by VA, and that he 
should send the information describing additional evidence or the 
evidence itself to the VA.  

The Veteran was not provided notice as to how disability ratings 
and effective dates are assigned (if service connection is 
granted), or the type of evidence that impacts these types of 
determinations, on these facts, until March 2006.  Because the 
Board's decision herein denies the Veteran's claim for service 
connection, no disability rating or effective date is being, or 
is to be, assigned.  Accordingly, there is no possibility of 
prejudice to the Veteran under the notice requirements of 
Dingess.  

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all available records pertinent 
to the matters on appeal.  Pertinent medical evidence associated 
with the claims file consists of the Veteran's service treatment 
records, private treatment records, statements from private 
treatment providers, a VA examination report and VA treatment 
records.  Also of record and considered in connection with the 
appeal are various written statements provided by the Veteran, 
his wife, and friends.  Thus, the Board finds that all necessary 
notification and development action on this claim has been 
accomplished.  

II.  Analysis

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, service 
connection may be granted for disability shown after service, 
when all of the evidence, including that pertinent to service, 
shows that it was incurred in service.  See 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  Service 
connection will also be presumed for certain chronic diseases if 
manifest to a compensable degree within one year after discharge 
from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  In addition, if a condition noted during service is not 
shown to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service connection.  
38 C.F.R. § 3.303(b).

In order to establish a service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).

With respect to the Veteran's claims for thyroid condition, high 
blood pressure, and peripheral neuropathy, the Board notes that 
the Veteran's service treatment records are void of any 
complaints of, treatment for, or diagnoses of these conditions.  

A June 2001 statement from the Veteran's private physician shows 
that the Veteran was diagnosed with hypothyroidism around 1985 
during a routine examination.  In 1987 the Veteran underwent a 
partial thyroidectomy for a nodular goiter and has been on L-
thyroxine since that time.  The physician stated that the family 
history was significant for a sister with "thyroid disease."  

A September 2004 VA treatment record notes peripheral neuropathy.  

A July 2004 VA treatment record indicated that the Veteran was 
diagnosed with hypertension one year ago and was now on daily 
therapy.  The Veteran was assessed as having hypertension, 
hypothyroidism, and bilateral numbness of feet.  A January 2003 
private treatment record shows that the Veteran complained of 
having parathesias in his fourth and fifth digit on the left 
side.  The Veteran was assessed as having cervical radiculopathy.  

After reviewing the evidence of record the Board finds that the 
Veteran is not entitled to service connection for thyroid 
condition, hypertension, and peripheral neuropathy.  The evidence 
of record shows that the Veteran does have current diagnoses of 
these conditions, however, the claims file is void of medical or 
lay evidence of in-service incurrence and there is no medical 
evidence of a nexus between any of the claimed in-service 
diseases and injury and the current disabilities.  

With respect to the Veteran's claim for entitlement to service 
connection for exposure to Agent Orange as a result of herbicide 
exposure the Board notes that a veteran who had active service in 
the Republic of Vietnam at any time from January 9, 1962, to May 
7, 1975, will be presumed to have been exposed to an herbicide 
agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a)(6)(iii). When such a veteran develops a disorder listed 
in 38 C.F.R. § 3.309(e), which disorders have been shown to be 
caused by exposure to Agent Orange, to a degree of 10 percent or 
more within the specified period, the disorder shall be presumed 
to have been incurred during service.  38 U.S.C.A. § 1116; 38 
C.F.R. §§ 3.307(a)(6), 3.309(e).

Diseases to which the presumption applies are: chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult- onset 
diabetes), Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea) and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.309(e).

In this case, the Veteran service in Vietnam from March 1967 to 
August 1967 and therefore the presumption would apply.  However, 
the Veteran has not alleged a current disability-the Veteran 
simply claimed service connection for exposure to Agent Orange as 
a result of herbicide exposure.  In the absence of a confirmed 
diagnosis, meaning medical evidence showing the Veteran has a 
medical condition, service connection is not warranted.  The case 
law is well-settled on this point.  In order for a claimant to be 
granted service connection for a claimed disability, there must 
be evidence of a current disability.  See Wamhoff v. Brown, 8 
Vet. App. 517, 521 (1996); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) (service connection is limited to cases wherein the 
service incident has resulted in a disability, and in the absence 
of proof of a present disability, there can be no valid claim); 
see also Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) 
(service connection claim must be accompanied by evidence 
establishing the claimant currently has the claimed disability).
The Board notes that the Veteran has not afforded a VA 
examination.  In determining whether the duty to assist requires 
that a VA medical examination be provided or medical opinion 
obtained with respect to a Veteran's claim of entitlement to 
service connection, there are four factors for consideration. 
These four factors are: (1) whether there is competent evidence 
of a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that an 
event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an applicable 
presumption period; (3) whether there is an indication that the 
disability or symptoms may be associated with the Veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical evidence 
of record to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  With respect to the third 
factor above, the Court has stated that this element establishes 
a low threshold and requires only that the evidence "indicates" 
that there "may" be a nexus between the current disability or 
symptoms and the Veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus, but is too equivocal or lacking 
in specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

Simply stated, the standards of McLendon are not met in this 
case.  With respect to the Veteran's claimed exposure to Agent 
Orange as a result of herbicide exposure, there is no evidence of 
a current disability.  Therefore, a VA examination is not 
warranted.  With respect to the Veteran's remaining claims for 
service connection, the claims file is void of any evidence which 
indicates that there may be a nexus between the Veteran's current 
disabilities and his military service.  

For the reasons stated above, service connection for these claims 
must be denied.  The preponderance of evidence is against the 
Veteran's claims.  Additionally, the evidence in this case is not 
so evenly balanced so as to allow application of the benefit-of-
the-doubt rule as required by law and VA regulation.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for thyroid condition is 
denied.  

Entitlement to service connection for high blood pressure is 
denied.  

Entitlement to service connection for peripheral neuropathy is 
denied.  

Entitlement to service connection for exposure to Agent Orange as 
a result of herbicide exposure is denied. 


REMAND

With respect to the Veteran's claim for a left knee condition, 
the Board has determined that further development is warranted.  

In a June 2006 written statement the Veteran stated that he was 
having trouble getting medical records pertaining to his left 
knee claim.  Specifically, the Veteran stated that he went to the 
VA in 1968 or 1969 to check on his left knee.  Those records are 
not associated with the claims file.  

The Veteran further stated that he saw a doctor about his left 
knee who has since retired.  The Veteran inquired as to whether 
that doctor could submit a statement.  Finally, the Veteran 
stated that he had sent a records request to another doctor but 
had been unsuccessful in receiving a response.  The Veteran asked 
that the VA try to contact this doctor as well.  It does not 
appear that the VA attempted to obtain records from this doctor.  

As such, upon remand, the VA should send the Veteran a letter and 
ask him to specify which VA medical center he visited in 1968 or 
1969.  The VA should then attempt to obtain those records.  The 
Board emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). Hence, on 
remand, the RO must obtain all outstanding pertinent medical 
records following the procedures prescribed in 38 C.F.R. § 3.159 
(2009) as regards requesting records from Federal facilities.

The RO/AMC should also inform the Veteran that he can submit 
statements from any treatment providers.  Finally, the claims 
file does not contain any private treatment records from Dr. 
Railroad and without such records; the Board is precluded from 
proper appellate review of the Veteran's claims.  As such, the 
Board finds that a remand is necessary to obtain the outstanding 
private treatment records and associate them with the claims 
file.  

After the above development has been completed, the Veteran 
should be afforded a VA examination.  Service treatment records 
show that the Veteran complained of left knee pain.  In addition, 
a September 2004 statement from the Veteran's private doctor 
shows that the Veteran reported chronic left knee pain and stated 
he injured his knee while serving in Vietnam in 1968 when he 
twisted his knee.  X-rays of the left knee showed mild medial 
compartment osteoarthritic changes or narrowing.  The clinical 
impression noted was lateral collateral strain and rule out 
lateral meniscal tear of the left knee.  Thus, the Veteran should 
be afforded a VA examination in order to determine the nature and 
etiology of any current left knee condition.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter and ask him to 
provide more information about his 1968 or 
1969 visit to a VA medical center.  Ask the 
Veteran to provide the name of the facility 
or the geographic region where he was treated 
for his left knee.  Following a response from 
the Veteran, the VA should obtain any 
outstanding VA treatment records, to 
specifically include records of treatment for 
the Veteran's left knee from 1968 or 1969.  

2.  The Veteran should also be informed that 
he may submit statements from his treatment 
providers and the Veteran should be given the 
necessary information as to how to submit 
that evidence.  

3.  The RO/AMC should ask the Veteran to 
provide authorization to enable VA to obtain 
all outstanding private treatment records 
from Dr. Roger L. Railford, 4404 Queensburg 
Road, Suite 220, Riverdale, MD 20737.

4.  Assist the Veteran in obtaining any 
additional evidence identified following the 
current procedures set forth in 38 C.F.R. § 
3.159.  All records/responses received should 
be associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

5.  After the above development has been 
completed and any responses received have 
been associated with the claims file, 
schedule the Veteran for a VA examination by 
an appropriate specialist to determine the 
current nature and etiology of any current 
left knee condition.  The claims file must be 
made available to and reviewed by the 
examiner in connection with the examination.  
All tests deemed necessary should be 
conducted.  The examiner should provide a 
diagnosis of any current left knee disability 
found.  The examiner should express an 
opinion as to whether it is more likely, 
less likely, or at least as likely as 
not that the Veteran's current left knee 
condition is related to his active 
military service.  A complete rationale for 
any opinions should be provided.  

6.  After the development requested above has 
been completed to the extent possible, the 
record should again be reviewed.  The claim 
for service connection should be adjudicated.  
If the benefits sought on appeal remain 
denied, the Veteran and representative should 
be furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  The case should then be returned to 
the Board for further appellate 
consideration.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


